MEMORANDUM **
Joe Daniels appeals from the 170-month sentence imposed following his guilty-plea conviction for drug crimes in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Daniels contends that the district court improperly determined that he was ineligible for “safety valve” relief pursuant to 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2. The district court did not clearly err in *147finding that Daniels failed to provide to the government all relevant information concerning the conduct for which he was sentenced. See United States v. Ajugwo, 82 F.3d 925, 929-30 (9th Cir.1996); 18 U.S.C. § 3553(f)(5).
Daniels also contends that the district court failed properly to consider the sentencing factors of 18 U.S.C. § 3553(a) when it sentenced him. The record reflects that the district court did not commit procedural error and that Daniels’s sentence is substantively reasonable. See Rita v. United States, 551 U.S. 338, 356-58, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007); Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.